DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending in this application.
Claims 1–20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al. (2018/0220279) in view of Malladi et al. (2017/0060574).
Regarding claims 1, 8 and 15, Jung generally teaches A method performed at a first agent of a data sample collection service, the method comprising:
receiving a request to create a data sample template, the request to create the data sample template comprising information associated with one or more data elements (Fig. 4; ¶¶71-72, server 2000 can receive from electronic devices such as 401/402 transmission of first template, as well as data elements [i.e. temperature]; an exemplary transmission template can be seen in Fig. 8 via steps S810 or S830);
creating, based on the information associated with the one or more data elements, the data sample template (Fig. 4; ¶¶71-72, received template can be stored within the server 2000; see also Fig. 7 steps S820 or S840);
However, Jung does not explicitly teach sending, to a second agent of the data sample collection service, a request to identify one or more data sources associated with the one or more data elements, wherein the second agent of the data sample collection service is located on a local fog node; receiving, from the second agent of the data sample collection service, information associated with the one or more data sources; and configuring, based on the information associated with the one or more data sources, the data sample template.
Malladi from the same field of endeavor teaches sending, to a second agent of the data sample collection service, a request to identify one or more data sources associated with the one or more data elements (Fig. 5, data bus 532 has the ability to communicate incoming data from agents 520 and pass onto other agents such as analytics engine 355 or data publisher 570 or metrics 544 or other modules relevant to identification/analysis of the incoming data),
wherein the second agent of the data sample collection service is located on a local fog node (Fig. 5, modules are included within edge gateway 406);
receiving, from the second agent of the data sample collection service, information associated with the one or more data sources (Fig. 5, i.e. analytics engine 355 can receive data); and
configuring, based on the information associated with the one or more data sources, the data sample template (Fig. 5; ¶81, for example, "decoder sevice" can actually format data into a "consumable data format" such as JSON; even though Malladi itself does not explicitly teach the creation of the data sample template itself, Jung identifies an exemplary template that can be used in place - for example, see Fig. 7 of the "transformed data" in box 720 based on received data via the sampled templates as shown in Fig. 4 and using such received data to configure the original data into a transformed data for later usage - as shown, in JSON format in fact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jung using Malladi to adapt Internet of Things devices communicating sensor information with the FogHorn's platform for industrial and commercial edge intelligence (Malladi at ¶9). By using the edge intelligence platform for analysis of received data in a particular template format of Jung, Jung would have gained the numerous advantages that the edge computing platform offers in this field (see, Malladi at ¶10).

Regarding claims 2, 9 and 16, Jung and Malladi teaches the limitations of claims 1, 8 and 15 respectively. Jung further teaches wherein the request to create the data sample template comprises an indication of a type of data sample to be created (Fig. 6, for example, data type of the template can explicitly be specified - for example, temperature type template of device 1 box 601; see also Fig. 5).

Regarding claims 5, 12 and 19, Jung and Malladi teaches the limitations of claims 1, 8 and 15 respectively. Jung further teaches wherein the information associated with the one or more data elements comprises one or more of: a raw data type of the data element; a unit of the data element; a data processing operation of the data element; one or more customized processing details of the data element (Fig. 5, data element to be processed is a particular format or a particular type, such as integer or temperature); and one or more quality requirements of the data element.

Regarding claims 6, 13 and 20, Jung and Malladi teaches the limitations of claims 1, 8 and 15 respectively.
Jung further teaches the configured data sample template (Fig. 7, Jung identifies an exemplary template that can be substituted - "transformed data" in box 720 based on received data via the sampled templates as shown in Fig. 4 and using such received data to configure the original data into a transformed data for later usage - as shown).
Malladi further teaches sending, to the second agent of the data sample collection service (Fig. 5, analytics engine 355 can transmit data to and from data bus 532),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jung using Malladi to adapt Internet of Things devices communicating sensor information with the FogHorn's platform for industrial and commercial edge intelligence (Malladi at ¶9). By using the edge intelligence platform for analysis of received data in a particular template format of Jung, Jung would have gained the numerous advantages that the edge computing platform offers in this field (see, Malladi at ¶10).

Regarding claims 7 and 14, Jung and Malladi teaches the limitations of claims 6 and 13 respectively. Malladi further teaches wherein the second agent of the data sample collection service is configured to generate, based on the configured data sample template, a ready to use data sample (Fig. 5, data can be used via data publisher 570 during data publication stage 518).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Jung using Malladi to adapt Internet of Things devices communicating sensor information with the FogHorn's platform for industrial and commercial edge intelligence (Malladi at ¶9). By using the edge intelligence platform for analysis of received data in a particular template format of Jung, Jung would have gained the numerous advantages that the edge computing platform offers in this field (see, Malladi at ¶10).

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al. (2018/0220279) in view of Malladi et al. (2017/0060574), and further in view of Yang et al. (2014/0222813).
Regarding claims 3, 10 and 17, Jung and Malladi teaches the limitations of claims 2, 9 and 16 respectively. However, the teachings do not explicitly teach wherein the request to create the data sample template further comprises an indication of one or more parameters, the one or more parameters comprising: a targeted region associated with the data sample; a frequency associated with the data sample; a production schedule associated with the data sample; and a context associated with the data sample.
Yang from the same field of endeavor teaches wherein the request to create the data sample template further comprises an indication of one or more parameters, the one or more parameters comprising: a targeted region associated with the data sample; a frequency associated with the data sample (Fig. 1; ¶¶62-65, for example, collected data according to a template can include data having a specific frequency); a production schedule associated with the data sample; and a context associated with the data sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Malladi using Yang to include relevant metadata such as frequency information for data ingestion and analysis as disclosed in Malladi. By knowing exactly the frequency of sensor collected data, Malladi would have benefited such as data publishing stage 518 of Figure 5 - by data indicating its own frequency, publication of such data in a time-series format would have been easier.

Regarding claims 4, 11 and 18, Jung, Malladi and Yang teach the limitations of claims 3, 10 and 17 respectively. Malladi further teaches determining, based on the one or more parameters, which of a plurality of local fog nodes to target (¶62, plurality of edge gateways can be used within the foghorn edge computing platform; see also ¶¶63-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukherjee et al. ("Survey of Fog Computing: Fundamental, Network Applications, and Research Challenges", March 12th, 2018); and
Hu et al. ("Survey on fog computing: architecture, key technologies, applications and open issues", November 15, 2017).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458